The opinion of the Court was by
Weston C. J.
If Thomas Kendall, who employed tire plaintiff, was legally the school agent in district number eight, in the town of Lincolnville, the action is maintained. The mode of calling district meetings, is prescribed by the statute of 1834, c. 129, § 11. The meeting at which Kendall was chosen, was upon the written application of four individuals to the selectmen of the town. It is objected, that it does not appear, that they were qualified voters, residing within the district. If that fact is not to be presumed, from the official ac*442tion of the selectmen, which followed, it is established by the agreement of the parties; and if the fact existed, the warrant is justified. By the schoolhouse, in the return of the applicant, to whom the warrant was directed, must be understood the schoolhouse of that district, or in other words, the district schoolhouse. The grist mill in that district, must to a common intent, be taken to have been a place to which the citizens had occasion to resort; and therefore a public place, within the fair meaning of the statute. It being certified, under the date of the sixteenth of November, that copies of the application and warrant had then been posted for the meeting on the twenty-fourth of the same month, it does appear that this was done seven days before the meeting. All the objections therefore taken to the regularity of this meeting, are overruled.
It is insisted- however, that Kendall was not duly elected at that meeting to the office of agent, the place having been Med by the election of Richards, on the fourteenth of May preceding. Without adverting to other objections raised to the official character of Richards, it is a sufficient answer to his pretensions, that the meeting, at which he was elected, does not appear to have been called in pursuance of law.

Judgment for the plaintiff.